DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 06/18/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a laser interferometer” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, multiple antecedent issues are found in the claim. These antecedent issues include limitations that are recited for the first time in the claim with the article “the” but lacking previous recitation or definition in the claim, such as “the preload value” and “the screw” in line 1; “the different preload states” in line 2;  “the feed shaft” in line 3; “the maximum thermal error” in line 4; and etc. among many other ones. Applicant’s cooperation is respectfully requested in addressing and correcting these antecedent basis issues found in the claim in order to place the claims in better form and, hopefully, in condition for allowance. 
The phrase “meanwhile, another mathematical model of the preload values of the screw and the temperature rise at the key measuring points is also established” is confusing because it’s unclear whether the “another mathematical model” must be established at the same time, or concurrently, as the first “mathematical model”; or the “another mathematical model” is derived based on the first “mathematical model”. Further clarification is respectfully requested.
The recitations of “the machine tool”, “the workpieces”, and “the feed shaft” are confusing because the essential structural cooperative relationship between these elements has not been clearly established. It’s unclear how “the machine tool is analyzed when machining the workpieces” is related to the motion of the feed shaft. Is the feed shaft a component of the machine tool or a component of one of the work pieces. Further clarification is respectfully requested.
The phrase “the feed shaft is heated under the motion information” is confusing because it’s unclear whether the feed shaft is heated while in motion or that the feed shaft is heated because of… information. Further clarification is respectfully requested.
The phrase “the positioning error of the whole journey is tested regularly” is very confusing because it’s unclear what this limitation is referring to. Further clarification is respectfully requested.
It’s unclear whether the phrase “the heating machine process” refers to when “the feed shaft is heated under the motion information” or another machine entirely. Further clarification is respectfully requested.
It’s unclear whether the phrase “the test process” refers to the “thermal behavior test” or another test entirely. Further clarification is respectfully requested.
The phrase “based on the thermal error and the temperature data collected in the first step” is confusing because it is not clear whether “the thermal error” was collected in the first step. Further clarification is respectfully requested.
 Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method for determining preload value of a screw based on thermal error and temperature rise weighting, comprising a first step of a thermal behavior test, which comprises recording temperature from a first, second, third, and fourth temperature sensors located at respective key measuring points, a second step of calculating maximum thermal error of a feed shaft and the temperature rise at the key measuring points; a third step of establishing a mathematical model of the preload values of the screw and the maximum thermal error and a mathematical model of the preload values of the screw and the temperature rise at the key measuring points; and a fourth step of calculating the optimal preload value of the screw. 
Wu et al. (CN 107420504) discloses a lead screw pre-tightening method and a pre-tightening apparatus for the lead screw pre­tightening method. The method comprises the following steps: (1) mounting a lead screw on a workbench in a manner of having one end of the lead screw detachably mounted on the workbench by means of a base, and recording the position of the base at the moment, wherein the base is provided with a bearing fitting a shaft shoulder of the lead screw; (2) removing the base from the workbench, fixedly mounting the base on the workbench again according to a pre-tightening amount of the lead screw, and mounting the lead screw on the base, wherein a gap is left between the bearing on the base and the shaft shoulder at the moment; (3) pulling the lead screw to eliminate the gap between the shaft shoulder of the lead screw and the bearing until close fitting is achieved so as to achieve tensile pre-tightening; but does not teach the particularly claimed steps for calculating the optimal preload value of the screw.
Ou et al. (CN 107255530) discloses a temperature rise test method for a lead screw outer surface of a ball screw pair, comprising: first mounting two ends of a ball screw pair on a headstock and a tailstock of a high-speed ball screw pair comprehensive performance test bench; next, attaching a patch temperature sensor on the outer circle of a ball screw pair nut; then starting a servo system, rotating the ball screw pair, controlling the servo system, collecting the temperature value of the ball screw pair nut in real time, and generating a nut temperature rise curve; determining a temperature rise collection point, and recording the temperature values of a lead screw at the collection point at any two time points, wherein the temperature values are collected within a time interval of the stay of the lead screw; finally, fitting a temperature rise curve of the lead screw according to the nut temperature rise curve, and completing temperature rise test for the outer surface of the ball screw pair; but does not teach the particularly claimed steps for calculating the optimal preload value of the screw.
Cao et al. (CN 104483896) discloses a method for implementing thermal compensation of a lead screw of a numerical control machine tool, comprising the following steps: a. detecting thermal deformation amounts of linear axis lead screws of a machine tool, which start from Oto the maximum deformation amount and are divided into several grades in a gradient manner; b. performing division of lead screw thermal compensation sections in correspondence to machine tool coordinates, wherein each section is provided with a compensation point; c. detecting a positioning accuracy error of each section of a corresponding coordinate axis of the machine tool when the linear axis lead screw of the machine tool is thermally deformed at each grade; d. establishing a thermal compensation database for the lead screw of the machine tool; e. researching and developing a thermal compensation controller, and converting each grade of thermal deformation of the lead screw into corresponding thermal compensation control code; f. according to the current compensation control code and the coordinate position of the machine tool, obtaining the current compensation amount from the thermal compensation database, and performing dynamic compensation on the thermal deformation of the lead screw in real time; but does not teach the particularly claimed steps for calculating the optimal preload value of the screw.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 1, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/               Examiner, Art Unit 2855